Exhibit 10.40

AMENDMENT TO CHANGE OF CONTROL AGREEMENT

This AMENDMENT TO CHANGE OF CONTROL AGREEMENT (the “Amendment”), dated as of
[            ], is made and entered into by and between Avanir Pharmaceuticals,
Inc., a Delaware corporation (the “Company”), and [            ] (the
“Employee”).

RECITALS

WHEREAS, the Company, [            ], a Japanese joint stock company, and
Bigarade Corporation, a Delaware corporation (the “Merger Sub”), have entered
into an Agreement and Plan of Merger (the “Merger Agreement”) pursuant to which
Merger Sub will merge with and into the Company, with the Company as the
surviving corporation of such merger (the “Merger”);

WHEREAS, the Company and the Employee are parties to a Change of Control
Agreement, dated as of [            ] (the “Agreement”); and

WHEREAS, in connection with the Merger, the Company and the Employee desire to
enter into this Amendment with respect to the effect of the Merger under the
Agreement.

AMENDMENT

The parties hereto hereby amend the Agreement as follows, effective as of the
date on which the Merger Agreement is entered into.

 

1. Section 3 of the Agreement is hereby deleted in its entirety and replaced
with the following:

3. “Certain Additional Payments by the Company.

3.1 Gross-Up Payment. If it shall be determined that any Payment (as defined
below) would be subject to the Excise Tax (as defined below), then the Employee
shall be entitled to receive an additional payment (the “Gross-Up Payment”) in
an amount such that, after payment by the Employee of all taxes (and any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross-Up Payment, but excluding
any income taxes and penalties imposed pursuant to Section 409A of the Code, the
Employee retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. The Company’s obligation to make Gross-Up Payments
under this Section 3 shall not be conditioned upon the Employee’s termination of
employment.

3.2 Determinations. Subject to the provisions of Section 3.3 below, all
determinations required to be made under this Section 3, including whether and
when a Gross-Up Payment is required, the amount of such Gross-Up Payment, and
the assumptions to be utilized in arriving at such determination, shall be made
by Deloitte & Touche LLP (the “Accounting Firm”). The Accounting Firm shall
provide detailed supporting calculations both to the Company and the Employee
within 15 business days of the receipt of notice from the Employee that there
has been a Payment or such earlier



--------------------------------------------------------------------------------

time as is requested by the Company. All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any determination by the Accounting
Firm shall be binding upon the Company and the Employee. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments that will not have been made by the Company should have been
made (the “Underpayment”), consistent with the calculations required to be made
hereunder. In the event the Company exhausts its remedies pursuant to
Section 3.3 below and the Employee thereafter is required to make a payment of
any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Employee.

3.3 Claims by the IRS. The Employee shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable, but no later than 10 business days after the Employee is
informed in writing of such claim. The Employee shall apprise the Company of the
nature of such claim and the date on which such claim is requested to be paid.
The Employee shall not pay such claim prior to the expiration of the 30-day
period following the date on which the Employee gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Company notifies the Employee in writing
prior to the expiration of such period that the Company desires to contest such
claim, the Employee shall:

(a) give the Company any information reasonably requested by the Company
relating to such claim;

(b) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

(c) cooperate with the Company in good faith in order effectively to contest
such claim; and

(d) permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Employee harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 3.3,
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings, and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either pay
the tax claimed to the appropriate taxing authority on behalf of the Employee
and direct the Employee to sue for a refund or to contest the claim in any
permissible manner, and the Employee agrees to prosecute such contest to a
determination before any administrative

 

2



--------------------------------------------------------------------------------

tribunal, in a court of initial jurisdiction, and in one or more appellate
courts, as the Company shall determine; provided, however, that, if the Company
pays such claim and directs the Employee to sue for a refund, the Company shall
indemnify and hold the Employee harmless, on an after-tax basis, from any Excise
Tax or income tax (including interest or penalties) imposed with respect to such
payment or with respect to any imputed income in connection with such payment;
and provided, further, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Employee with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which the Gross-Up Payment would be payable hereunder,
and the Employee shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

3.4 Refunds. If, after the receipt by the Employee of a Gross-Up Payment or
payment by the Company of an amount on the Employee’s behalf pursuant to
Section 3.3 above, the Employee becomes entitled to receive any refund with
respect to the Excise Tax to which such Gross-Up Payment relates or with respect
to such claim, the Employee shall (subject to the Company’s complying with the
requirements of Section 3.3 above, if applicable) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after payment by the Company of an amount
on the Employee’s behalf pursuant to Section 3.3 above, a determination is made
that the Employee shall not be entitled to any refund with respect to such claim
and the Company does not notify the Employee in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then the amount of such payment shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

3.5 Payment of the Gross-Up Payment. Any Gross-Up Payment, as determined
pursuant to this Section 3, shall be paid by the Company within five days of the
receipt of the Accounting Firm’s determination; provided that the Gross-Up
Payment shall in all events be paid no later than the end of the Employee’s
taxable year next following the Employee’s taxable year in which the Excise Tax
(and any income or other related taxes or interest or penalties thereon) on a
Payment are remitted to the Internal Revenue Service or any other applicable
taxing authority or, in the case of amounts relating to a claim described in
Section 3.3 above that does not result in the remittance of any federal, state,
local, and foreign income, excise, social security, and other taxes, the
calendar year in which the claim is finally settled or otherwise resolved.
Notwithstanding any other provision of this Section 3, the Company may, in its
sole discretion, withhold and pay over to the Internal Revenue Service or any
other applicable taxing authority, for the benefit of the Employee, all or any
portion of any Gross-Up Payment, and the Employee hereby consents to such
withholding.

3.6 Certain Definitions. The following terms shall have the following meanings
for purposes of this Agreement:

(a) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

 

3



--------------------------------------------------------------------------------

(b) The “Parachute Value” of a Payment shall mean the present value as of the
date of the change of control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under Code
Section 280G(b)(2), as determined by the Accounting Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment.

(c) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Employee, whether paid or payable pursuant to this Agreement
or otherwise.”

 

2. To the extent applicable, the Agreement shall be deemed amended to the extent
necessary to effectuate the provisions and intent of this Amendment, and such
amendments shall be incorporated in and form a part of such agreements.

 

3. In the event the Merger Agreement is terminated prior to consummation of the
Merger, this Amendment shall automatically and without further action terminate.

 

4. This Amendment shall be administered, interpreted and enforced under the
internal laws of the State of California without regard to the principles of
conflicts of laws thereof.

 

5. If any provision of this Amendment is determined to be invalid or
unenforceable, it shall be adjusted rather than voided, to achieve the intent of
the parties to the extent possible, and the remainder of the Amendment shall be
enforced to the maximum extent possible.

 

6. This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall constitute one
and the same instrument. The parties hereto agree to accept a signed facsimile
copy of this Amendment as a fully binding original.

(Signature page follows)

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed and delivered by the
parties hereto.

 

AVANIR PHARMACEUTICALS, INC., a Delaware corporation By  

 

[Keith Katkin President & Chief Executive Officer] EMPLOYEE By  

 

[            ]

 

S-1